The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2015

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER
        After several motions for extension of time were granted, Appellant Luis Arnaldo Baez
filed his brief on March 16, 2015. Appellant’s brief exceeded the word count provided by Rule
9.4(i)(2)(B) of the Texas Rules of Appellate Procedure. On April 16, 2015, Appellant filed an
amended brief with this court. On May 26, 2015, the State filed a motion to strike Appellant’s
brief for failure to comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 38.1(g). The State’s motion is GRANTED. The brief does not contain a statement of
facts or summary of the argument. Because Appellant raises a sufficiency of the evidence
argument, these sections are particularly important for locating arguments and factual assertions
in the record. See id. R. 38.1(g) (“The statement [of facts] must be supported by record
references.”).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the formal defects described above
constitute flagrant violations of Rule 38.
         Therefore, we STRIKE Appellant’s brief and ORDER Appellant Luis Baez to file an
amended brief within FIFTEEN DAYS of the date of this order. The amended brief must
correct all of the violations listed above and fully comply with the applicable rules. See,
e.g., id. R. 9.4, 9.5, 38.1.
        If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(b)(4) (authorizing this court to initiate contempt proceedings
against appellant’s counsel under certain circumstances).
        If Appellant timely files a brief that complies with this order, the State’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court